Exhibit 10.3

RELATIONSHIP AGREEMENT

DATED AS OF MARCH 17, 2008

ALLSCRIPTS HEALTHCARE SOLUTIONS, INC.

and

MISYS PLC



--------------------------------------------------------------------------------

CONTENTS

 

Clause

   Page 1.    INTERPRETATION    1 2.    CONDITION AND DURATION    5 3.   
CONSTITUENT DOCUMENTS; OTHER    5 4.    BOARD REPRESENTATION    6 5.    WRITTEN
CONSENT .    7 6.    OPERATING REQUIREMENTS    7 7.    PROVISION OF INFORMATION
   8 8.    TRADING IN RECEIVER AND QUARTERBACK SHARES    9 9.    ANTI-DILUTION
   9 10.    ANNOUNCEMENTS    11 11.    CONFIDENTIALITY    12 12.    WAIVER AND
AMENDMENT    13 13.    STANDSTILL    13 14.    TERMINATION    13 15.    GENERAL
   14 16.    NOTICES    14 17.    GOVERNING LAW AND JURISDICTION    16 18.   
ENFORCEMENT    16



--------------------------------------------------------------------------------

In order to induce Misys plc to acquire the Consideration Shares pursuant to the
Merger Agreement, and in consideration of the representations, warranties,
covenants and agreements set forth herein and therein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, THIS AGREEMENT is entered into on March 17, 2008

BY:

 

(1) Misys plc, a public limited company incorporated under the laws of England
and listed on the London Stock Exchange (Quarterback); and

 

(2) Allscripts Healthcare Solutions, Inc., a Delaware corporation and listed on
Nasdaq (Receiver).

WHEREAS:

 

(A) The parties have agreed that, subject to the terms and conditions set forth
in the Merger Agreement, a wholly-owned subsidiary of Receiver shall merge with
and into Safety, with Safety continuing as the surviving entity (the Merger),
and pursuant to which Receiver shall issue to the sole member of Safety shares
of Receiver Common Stock;

 

(B) The parties have further agreed that, subject to certain terms and
conditions set forth in the Merger Agreement, Quarterback shall purchase
additional shares of Receiver Common Stock (the Consideration Shares), which,
together with the shares described in clause (A) above, shall represent 54.5% of
the aggregate number of Fully-Diluted Shares (as defined in the Merger
Agreement); and

 

(C) Quarterback and Receiver wish to regulate the relationship between them to
ensure that, amongst other things, Quarterback will continue to comply with its
UK Regulatory Requirements following the Merger and Receiver will continue to
comply with its US Regulatory Requirements following the Merger.

IT IS AGREED as follows:

 

1. INTERPRETATION

 

1.1 In this agreement:

Affiliate means, with respect to any Person, another Person that, at the time of
determination, directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with, such first Person,
whether by contract, possession (directly or indirectly) of power to direct or
cause the direction of the management or policies of a Person or the ownership
(directly or indirectly) of securities or other interests in such Person;

beneficially own (or any similar phrase) shall have the meaning set forth in
Rule 13d-3 under the U.S. Securities Exchange Act of 1934, as amended;

Business Day means any day other than a Saturday, a Sunday, a legal holiday in
New York, New York or London, United Kingdom or other day on which banking
institutions or trust companies are authorized or obligated by law to close in
New York, New York or London, United Kingdom;

Chairman means the chairman of the Receiver Board from time to time;



--------------------------------------------------------------------------------

Closing has the meaning given to that term in the Merger Agreement;

Companies Act (UK) means the Companies Act 1985 (UK), as amended, and references
to the Act shall, so far as is applicable, be interpreted in accordance with
section 1297 of the Companies Act 2006 (UK);

Consideration Shares has the meaning given to that term in Recital (B) hereof;

Constituent Documents means, together, the Second Amended and Restated
Certificate of Incorporation and By-Laws of Receiver as of the Effective Time
(as may be amended from time to time);

Directors mean the directors of Receiver from time to time and Director means
any one of them;

Disclosure and Transparency Rules (UK) means the disclosure and transparency
rules of the FSA;

Effective Time has the meaning given to that term in the Merger Agreement;

Equity Security means any equity security of Receiver, or option, warrant, right
or other security convertible, or exercisable into or exercisable for equity
securities of Receiver;

FINRA means the U.S. Financial Industry Regulatory Authority;

FSA means the UK Financial Services Authority;

Governmental Entity means any domestic or foreign (whether national, federal,
state, provincial, local or otherwise) government or any court, administrative
agency or commission or other governmental or regulatory authority or agency,
domestic, foreign or supranational;

Law (and with the correlative meaning Laws) means rule, regulation, statute,
order, ordinance, guideline, handbook, code (including the UK Takeover Code) or
other legally enforceable requirement, including, but not limited to common law,
state and federal laws or securities laws and laws, rules and regulations of
foreign jurisdictions;

Listing Rules (UK) means the listing rules of the FSA;

London Stock Exchange means London Stock Exchange plc;

Merger Agreement means the merger agreement dated the same date as this
agreement entered into among Quarterback, Receiver, Safety and Patriot Merger
Company, LLC, a North Carolina limited liability company and wholly-owned
subsidiary of Receiver in respect of the Merger;

Nasdaq means the Nasdaq National Market;

Out-of-the-Money Option has the meaning given to that term in the Merger
Agreement;

Person means an individual, corporation, partnership, joint venture,
association, trust, limited liability company, Governmental Entity,
unincorporated organization or other entity;

Quarterback Board means the board of directors of Quarterback, as constituted
from time to time;



--------------------------------------------------------------------------------

Quarterback’s General Counsel means the general legal counsel of Quarterback
from time to time;

Quarterback Group means Quarterback and its Subsidiaries from time to time
(excluding, after the Effective Time, Receiver and its Subsidiaries from time to
time);

Quarterback Nominee means any Director nominated other than by the Independent
Nominating Committee and other than the Receiver CEO;

Quarterback Ordinary Shares means the ordinary shares in the capital of
Quarterback;

Receiver Board means the board of directors of Receiver, as constituted from
time to time;

Receiver CEO means the chief executive officer of Receiver from time to time;

Receiver Common Stock means the common stock, par value $0.01, of Receiver;

Receiver ESPP means the Receiver Employee Stock Purchase Plan and any other
employee stock purchase plan adopted by Receiver.

Receiver’s General Counsel means the general legal counsel of Receiver from time
to time.

Receiver Group means Receiver and its Subsidiaries from time to time, and
following the Effective Time will include Safety and its Subsidiaries but not
Quarterback and its other Subsidiaries;

Receiver Share Schemes means the Amended and Restated Receiver 1993 Stock
Incentive Plan and the Receiver 2001 Non-Statutory Stock Plan, and all other
Receiver employee plans currently in existence or adopted hereafter that involve
the issuance or potential issuance of any equity or equity-linked security of
Receiver, in each case other than a Receiver ESPP.

Relevant Public Announcement means:

 

  (a) in relation to a public announcement issued by Receiver, any announcement
for which the disclosure committee of Receiver has responsibility under the
Receiver By-laws; and

 

  (b) in relation to a public announcement issued by Quarterback, an
announcement issued in respect of or which could reasonably be expected to
affect Receiver or the Receiver Group.

Safety means Misys Healthcare Systems, LLC, a North Carolina limited liability
company and a wholly-owned indirect subsidiary of Quarterback;

SEC means the U.S. Securities and Exchange Commission;

Subsidiary means, with respect to any Person, another Person that, at the time
of determination, directly or indirectly, through one or more intermediaries, is
controlled by such first Person, whether by contract, possession (directly or
indirectly) of power to direct or cause the direction of the management or
policies of a Person or the ownership (directly or indirectly) of securities or
other interests in such Person;

UK Regulatory Requirements means Quarterback’s obligations under, inter alia,
the Companies Act (UK), the Listing Rules (UK) and the Disclosure and
Transparency Rules (UK) or any similar Law in effect now or in the future;



--------------------------------------------------------------------------------

US Regulatory Requirements means Receiver’s obligations under, inter alia, the
U.S. Securities Act of 1933, as amended, the U.S. Securities Exchange Act of
1934, as amended, FINRA rules and regulations and the Delaware General
Corporation Law or any similar Law in effect now or in the future; and

Voting Securities mean any securities entitled to vote generally in the election
of directors of Receiver or its successors, securities convertible or
exchangeable into or exercisable for such securities and any rights or options
to acquire any of the foregoing securities.

 

1.2 In this agreement any reference, express or implied, to a Law includes:

 

  (a) that Law, as amended, extended or applied by or under any other Law
(before, on or after execution of this agreement);

 

  (b) any Law which that Law re-enacts (with or without modification); and

 

  (c) any subordinate legislation made (before, on or after execution of this
agreement) under that Law, including (where applicable) that Law as amended,
extended or applied as described in paragraph (a) above, or under any Law which
it re-enacts as described in paragraph (b) above,

and Law includes any rule, regulation or requirement of the SEC, Delaware
General Corporation Law, FINRA, UK Listing Authority, London Stock Exchange,
FSA, the UK Takeover Panel and any other body or authority acting under the
authority of any Law and any legislation in any jurisdiction.

 

1.3 In this agreement:

 

  (a) references to the singular include the plural and vice versa;

 

  (b) references to a Person are also to its permitted successors and assigns;

 

  (c) the table of contents and headings contained in this agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this agreement;

 

  (d) whenever the words “include”, “includes” or “including” are used in this
agreement, they shall be deemed to be followed by the words “without
limitation”. The term “or” is not exclusive;

 

  (e) the words “hereof”, “herein” and “hereunder” and words of similar import
when used in this agreement shall refer to this agreement as a whole and not to
any particular provision of this agreement;

 

  (f) the definitions contained in this agreement are applicable to the singular
as well as the plural forms of such terms; and

 

  (g) any agreement or instrument defined or referred to herein or in any
agreement or instrument that is referred to herein means such agreement or
instrument as from time to time amended, modified or supplemented, except as
otherwise specified herein.

 

1.4 For the avoidance of doubt, the exclusion of Receiver and its Subsidiaries
from the definition of Quarterback Group above is for the purposes of this
agreement only and does not affect the accounting treatment of Quarterback Group
from time to time (including, any accounting consolidation).



--------------------------------------------------------------------------------

2. CONDITION AND DURATION

 

2.1 Clauses 1, 2, 6.1(a), 8 and 12 to 18 shall take effect on the date of this
agreement and obligations thereunder shall commence on the date of this
agreement . The remainder of this agreement shall take effect at the Effective
Time and obligations thereunder shall not commence until the Effective Time.
Except as set forth in subclauses 2.2 and 2.3, and clause 14, this agreement
shall continue indefinitely.

 

2.2 Subclauses 4.2(a) and 4.2(b) (but not including the proviso set forth in
subclause 4.2) and clauses 6 and 9 of this agreement shall (except as
specifically provided in those clauses) terminate on the date on which the
Quarterback Group owns less than 50% of the then outstanding shares of Receiver
Common Stock, clauses 7 and 10 of this agreement shall (except as specifically
provided in those clauses) terminate on the date on which the Quarterback Group
owns less than 35% of the then outstanding shares of Receiver Common Stock and
clause 13 of this agreement shall terminate on the date on which the Quarterback
Group owns less than 20% of the then outstanding shares of Receiver Common Stock
(provided, in each case, that such clauses shall not terminate if the failure of
the Quarterback Group to own such amount results from breach by Receiver of this
agreement or the Constituent Documents).

 

2.3 If the Merger Agreement is terminated in accordance with its terms, this
agreement shall thereupon terminate and be of no further force and effect.

 

3. CONSTITUENT DOCUMENTS; OTHER

 

3.1 Except as otherwise provided herein or with the consent of the audit
committee of Receiver, and except in connection with any vote to effect the
Additional Charter and By-Laws Amendments (as defined in the Merger Agreement),
Quarterback shall not, and shall cause each member of the Quarterback Group
holding any Voting Securities not to, vote in favor of any proposal which seeks
to alter, amend, repeal, in whole or in part, or adopt any provision
inconsistent with, or grant any waivers under, this agreement or either the
provisions set forth in Articles III, IV, V and VIII of the By-Laws of Receiver
or Articles Ninth, Tenth, Fourteenth or the first, third or seventh paragraphs
of Article Seventh of the Second Amended and Restated Certificate of
Incorporation of Receiver included in the Charter and By-Laws Amendments (as
defined in the Merger Agreement) (or Articles Ninth, Tenth, Thirteenth or the
first, third or seventh paragraphs of Article Seventh of the Second Amended and
Restated Certificate of Incorporation of Receiver included in the Additional
Charter and By-Laws Amendments (as defined in the Merger Agreement) if approved
by the shareholders of Receiver) and will cause all shares of Voting Securities
beneficially owned by any member of the Quarterback Group to be voted against
any such proposal.

 

3.2 The parties agree that Receiver shall settle any conversion of Receiver’s
outstanding 3.50% convertible senior debentures (Convertible Debentures) by a
holder of Convertible Debentures by issuing shares of Receiver Common Stock and
not in cash.

 

3.3 Quarterback shall not, and shall not permit any member of the Quarterback
Group to, sell, transfer or otherwise dispose of (such event being hereinafter
referred to as a “Transfer”) 15% or more of the outstanding shares of Receiver
Common Stock to a Person or a “group” (within the meaning of Section 13(d)(3) of
the 1934 Act)(other than to any member of the Quarterback Group), in any
transaction or series of related transactions, unless, prior to any such
Transfer, the Receiver Board has approved such Transfer at a duly called meeting
of the Receiver Board.



--------------------------------------------------------------------------------

3.4 For a period of eighteen months from the Effective Time, the headquarters
and principal office of Receiver shall be located in Chicago, Illinois, and,
other than with the prior written consent of Receiver, Quarterback shall do all
things reasonably practicable to maintain the headquarters and principal office
in Chicago.

 

4. BOARD REPRESENTATION

 

4.1 Following the Effective Time, the Receiver Board shall consist of 10
Directors.

 

4.2 Following the Effective Time, the Nominating and Governance Committee shall
have the right to nominate for election to the Receiver Board:

 

  (a) 6 out of 10 Directors; and

 

  (b) to the extent permitted by Law, the Chairman (and, if so, such Chairman
shall be regarded as one of the 6 Directors nominated by the Nominating and
Governance Committee pursuant to subclause 4.2(a)) (collectively, the
“Quarterback Directors”);

provided, however, the Nominating and Governance Committee’s right to nominate
six Quarterback Directors for election to the Board shall be reduced as follows:

(i) If, at any time, Quarterback shall own less than 50.0% but more than or
equal to 45.0% of the then outstanding shares of Receiver Common Stock, the
number of Quarterback Directors shall be five;

(ii) If, at any time, Quarterback shall own less than 45.0% but more than or
equal to 35.0% of the then outstanding shares of Receiver Common Stock, the
number of Quarterback Directors shall be four;

(iii) If, at any time, Quarterback shall own less than 35.0% but more than or
equal to 25.0% of the then outstanding shares of Receiver Common Stock, the
number of Quarterback Directors shall be three;

(iv) If, at any time, Quarterback shall own less than 25.0% but more than or
equal to 15.0% of the then outstanding shares of Receiver Common Stock, the
number of Quarterback Directors shall be two;

(v) If, at any time, Quarterback shall own less than 15.0% but more than or
equal to 5.0% of the then outstanding shares of Receiver Common Stock, the
number of Quarterback Directors shall be one; and

(vi) If, at any time, Quarterback shall own less than 5.0% of the number of
outstanding shares of Receiver Common Stock, Quarterback shall have no right to
nominate any Directors to the Nominating and Governance Committee.

In the case of any reduction in Quarterback’s ownership of shares of Receiver
Common Stock such that the Nominating and Governance Committee’s right to
nominate directors for election is reduced as set forth in clauses
(i)-(vi) above, within five (5) Business Days after Quarterback’s ownership of
shares of Receiver Common Stock falls below the applicable threshold,
(A) Quarterback shall designate the appropriate number of Quarterback Directors
to resign immediately and (B) the Receiver Independent Directors then serving on
the Receiver Board, even if less than a quorum, shall appoint replacement
directors to serve until the next annual meeting of shareholders.



--------------------------------------------------------------------------------

4.3 Following the Effective Time, the Independent Nominating Committee shall
have the right to nominate (a) 3 out of 10 Directors on the Receiver Board (the
“Receiver Independent Directors”), all of which will qualify as an independent
Director, and (b) the Receiver CEO as a Director on the Receiver Board. For
purposes of this Agreement, an independent Director will be an individual who
qualifies as independent under Nasdaq rules and regulations.

 

4.4 At any meeting of Receiver stockholders at which directors are to be
elected, Quarterback will cause its shares of Receiver Common Stock to be
present for quorum purposes and will vote or cause to be voted all shares of
Receiver Common Stock beneficially owned by any member of the Quarterback Group,
in favor of (a) the Receiver Independent Directors if recommended by the
Independent Nominating Committee and (b) the Receiver CEO as a member of the
Receiver Board.

 

4.5 Quarterback will not vote (and will cause not to be voted) any shares of
Receiver Common Stock beneficially owned by any member of the Quarterback Group,
with respect to the removal from the Receiver Board of any Director nominated
for nomination or appointed to the Receiver Board by the Independent Nominating
Committee and will cause all shares of Receiver Common Stock beneficially owned
by any member of the Quarterback Group to be voted against such removal.

 

4.6 Quarterback hereby irrevocably grants to, and appoints for the term of this
agreement, Lee Shapiro, William J. Davis and Brian Vandenberg, or any of them,
in their respective capacities as officers of Receiver, and any individual who
shall hereafter succeed to any such office with Receiver, and each of them
individually, Quarterback’s proxy and attorney-in-fact (with full power of
substitution), for and in the name, place and stead of Quarterback and any
member of the Quarterback Group, to vote any shares of Receiver Common Stock at
any meeting of the shareholders of Receiver, or at any adjournment or
postponement thereof or in any other circumstance upon which a vote, agreement,
consent or other approval is sought, on the matters set forth in, and in the
manner required by, subclauses 3.1, 4.4, 4.5, or 5 hereof, but in respect of no
other matters. Such attorney-in-fact may evidence the taking of any action,
giving of any consent or the voting of such shares of Receiver Common Stock by
the execution of any documentation or instrument for such purpose in the name of
Quarterback or any Quarterback Group member. Quarterback hereby affirms that the
irrevocable proxy set forth in this subclause 4.6 is given in connection with
the execution of the Merger Agreement, and that such irrevocable proxy is given
to secure the performance of the duties of Quarterback under subclauses 3.1,
4.4, 4.5 and of 5 of this Agreement. Quarterback hereby further affirms that the
irrevocable proxy set forth in this subclause 4.6 is coupled with an interest
and may under no circumstances be revoked except in connection with the
termination of this agreement or this subclause 4.6. Quarterback ratifies and
confirms all that such irrevocable proxy may lawfully do or cause to be done by
virtue hereof. SUCH IRREVOCABLE PROXY IS EXECUTED AND INTENDED TO BE IRREVOCABLE
IN ACCORDANCE WITH THE PROVISIONS OF THE DELAWARE GENERAL CORPORATION LAW.

 

5. WRITTEN CONSENT The provisions of subclauses 3.1, 4.4 and 4.5 shall apply,
mutatis mutandis, in the event that any Receiver stockholder action is taken by
written consent in lieu of a stockholder meeting.



--------------------------------------------------------------------------------

6. OPERATING REQUIREMENTS

6.1

 

  (a) As soon as practicable after the date hereof, Receiver and Quarterback
agree to establish procedures to be implemented as of the Effective Time in
order to ensure compliance with subclause 6.1(b).

 

  (b) Receiver and Quarterback agree to use their commercially reasonable
efforts to ensure that both the Receiver Group and the Quarterback Group
continue to comply with all applicable US Regulatory Requirements and UK
Regulatory Requirements from time to time (as applicable).

 

6.2 Receiver agrees to ensure that no member of the Receiver Group shall
intentionally or knowingly do, cause or permit to be done, anything which would
result in Quarterback breaching any of its obligations under the Listing Rules
(UK) or the Disclosure and Transparency Rules (UK)), unless, in the reasonable
opinion of Receiver, such is required by an applicable Law.

 

6.3 When Receiver is required to do or cause or permit to be done something in
order for it to comply with all applicable Laws described in subclause 6.1(b),
Receiver agrees to (a) provide Quarterback prior notice and (b) consult with
Quarterback regarding the nature of the act or omission.

 

6.4 Other than with the prior written consent of Quarterback, Receiver shall not
treat itself or any other Receiver Group entity as other than a corporation for
U.S. federal income tax purposes.

 

6.5 Other than with the prior consent of Quarterback, Receiver shall do all
things reasonably practicable to maintain its listing on Nasdaq. Other than with
the prior consent of Receiver, Quarterback shall use its commercially reasonable
efforts not to take any action that would result in Receiver being delisted from
Nasdaq (except pursuant to a take private transaction).

 

6.6 Other than with the prior consent of Quarterback, Receiver agrees to use an
appropriately qualified auditor which, subject to the approval of the audit
committee of Receiver and Receiver stockholder ratification, shall be the same
auditor that Quarterback uses.

 

6.7 Immediately following the Effective Time, Receiver and Quarterback will work
together in good faith to co-ordinate and align their financial reporting
procedures so as to ensure compliance with applicable Laws. As soon as
practicable following the Effective Time, Receiver shall use commercially
reasonable efforts to change its fiscal year end to May 31.

 

7. PROVISION OF INFORMATION

 

7.1 Notwithstanding any information that members of the Quarterback Group are
entitled to receive by virtue of their majority shareholding in Receiver and/or
their representation on the Receiver Board, Receiver shall provide, and shall
procure that all members of the Receiver Group provide, Quarterback Group
members with all such information which is in its possession or under its
control as they reasonably require to comply with all applicable UK Regulatory
Requirements from time to time. Quarterback shall provide, and shall procure
that all members of the Quarterback Group provide, Receiver Group members with
all such information which is in its possession or under its control as they
reasonably require to comply with all applicable US Regulatory Requirements from
time to time.

 

7.2 Subject to all applicable Laws, and so long as such disclosure does not
result in reporting or disclosure obligations for Receiver under US Regulatory
Requirements, a Quarterback Nominee shall be entitled to disclose to members of
the Quarterback Group, Quarterback Group directors and employees and advisers to
Quarterback Group, any information in his or her possession however obtained
which relates to Receiver or any other member of the Receiver Group, provided
that Quarterback shall ensure that each such recipient is aware, where such is
the case, of the confidential nature of such information.



--------------------------------------------------------------------------------

7.3 Quarterback and Receiver each acknowledges that the information disclosed
under subclause 7.1 may be inside information in relation to the Receiver Group
and/or the Quarterback Group and undertakes that it shall (and shall use all
powers vested in it to procure, so far as it is legally able, that each member
of its Group shall) comply with all applicable Laws in relation to the
disclosure or use of such information until such information ceases to be inside
information in relation to the Receiver Group and/or the Quarterback Group.

 

7.4 Neither Quarterback nor Receiver shall be obliged to disclose any
information under this subclause 7 if and to the extent that such disclosure
would be prohibited by Law.

 

7.5 For the purposes of this subclause 7, Receiver’s obligations to disclose
information to Quarterback will be satisfied when the information is received by
Quarterback’s General Counsel or such other executive officer of Quarterback as
Quarterback may designate from time to time.

 

7.6 For the purpose of this subclause 7, Quarterback’s obligations to disclose
information to Receiver will be satisfied when the information is received by
Receiver’s General Counsel or such other executive officer of Receiver that
Receiver may designate from time to time.

 

8. TRADING IN RECEIVER AND QUARTERBACK SHARES

As soon as practicable following the date hereof, both Receiver and Quarterback
agree to work together in good faith to:

 

  (a) establish internal controls for monitoring and regulating the appropriate
flow of inside information between the Receiver Group and the Quarterback Group;

 

  (b) establish agreed protocols for trading in Receiver Common Stock and
Quarterback Shares; and

 

  (c) align the respective share trading codes of the Receiver Group and the
Quarterback Group to ensure consistency and prevent unlawful or otherwise
inappropriate trading in Receiver Common Stock and/or Quarterback Shares by
group companies, their directors, officers and their employees, or any other
persons caught by applicable Laws;

such that the internal controls, protocols and codes can be implemented as of
the Effective Time.

 

9. ANTI-DILUTION

 

9.1 Future Issuances of Receiver Common Stock

 

  (a)

If Receiver proposes to sell to any Persons (including by way of a registered
public offering or otherwise) any Equity Securities (other than pursuant to
Receiver Share Schemes or the Receiver ESPP) (an Issue), Receiver shall offer to
sell to Quarterback, on the same terms and conditions (including, for the
avoidance of doubt, price and time of issue) as the proposed sale to such
Persons, the respective number of such Equity Securities which, if all such
Equity Securities were purchased pursuant to the Issue, would result in the
Quarterback Group holding that percentage of such Equity Securities as is equal
to the percentage of Fully-Diluted Shares owned by the



--------------------------------------------------------------------------------

 

Quarterback Group immediately prior to such sale, taking into consideration (and
removing from such ownership percentage of the Quarterback Group for purposes of
the calculation of Equity Securities to be offered to the Quarterback Group) any
increases in the Quarterback Group’s ownership percentage of the Fully-Diluted
Shares resulting from Forfeited Shares or Repurchased Shares.

 

  (b) If Receiver proposes to take any action (including pursuant to subclause
9.1(a)) that would result in any outstanding Equity Securities (whether or not
vested) to adjust such that the holder thereof would be entitled to an increased
number of Equity Securities upon conversion, exercise or otherwise, and as a
result of such adjustment, the percentage of Fully-Diluted Shares owned at such
time by the Quarterback Group (taking into consideration (and removing from such
ownership percentage of the Quarterback Group for purposes of the calculation of
Equity Securities to be offered to the Quarterback Group) any increases in the
Quarterback Group’s ownership percentage of the Fully-Diluted Shares of Receiver
Common Stock resulting from Forfeited Shares or Repurchased Shares) would
decrease (an “Adjustment Event”), Receiver shall, prior to, but conditional
upon, taking such action, offer to sell to Quarterback such number of shares of
Receiver Common Stock as is necessary to offset the maximum potential dilution
to the Quarterback Group’s ownership of Fully-Diluted Shares (taking into
consideration (and removing from such ownership percentage of the Quarterback
Group for purposes of the calculation of Equity Securities to be offered to the
Quarterback Group) any increases in the Quarterback Group’s ownership percentage
of the Fully-Diluted Shares of Receiver Common Stock resulting from Forfeited
Shares or Repurchased Shares), at a price equal to the closing price on Nasdaq
of Receiver Common Stock on the day before Receiver’s proposal to take action.

 

  (c) Any offer to sell the Equity Securities referred to in paragraphs 9.1(a)
and 9.1(b) shall be made by written notice specifying either (i) the number and
type of Equity Securities proposed to be offered or sold in the Issue or
(ii) the effects of any adjustments referred to in subclause 9.1(b), and the
price and date for payment relating thereto, the entitlement of Quarterback and
a period (being not less than ten Business Days) within which any such offer, if
not accepted and the consideration for which not paid, will be deemed to be
declined and such entitlement shall be of no further force and effect.

 

  (d) For the avoidance of doubt, Quarterback shall not be obligated in any
circumstances to take more than the maximum number of Equity Securities it has
indicated its willingness to take. Receiver shall make such arrangements as it
shall think fit concerning entitlements to fractions.

 

  (e) This subclause 9.1 is intended to allow the Quarterback Group to elect, if
it so chooses, to maintain the same ownership percentage of Fully-Diluted Shares
as it held immediately prior to the Issue or the Adjustment Event, as
applicable, taking into consideration (and removing from such ownership
percentage of the Quarterback Group for purposes of the calculation of Equity
Securities to be offered to the Quarterback Group) any increases in the
Quarterback Group’s ownership percentage of the Fully-Diluted Shares resulting
from Forfeited Shares or Repurchased Shares. Receiver shall take all actions
reasonably necessary in accordance with applicable Law to prevent any breach by
Receiver of this subclause 9.1, and, if such breach occurs, upon Quarterback’s
request, Receiver agrees to sell newly issued shares of Receiver Common Stock to
Quarterback at fair market value within five (5) Business Days after such
breach.



--------------------------------------------------------------------------------

  (f) Receiver shall at all times insure that a sufficient number of authorized
and unissued shares of Receiver Common Stock are available to carry out the
intent of this subclause 9.1.

 

9.2 Receiver Share Schemes

 

  (a) Receiver may not grant or issue (or commit itself to issue or grant) to
participants in Receiver Share Schemes any Equity Securities (Receiver Share
Scheme Securities) except pursuant to this clause 9.2. During the period
commencing on the Closing Date and ending on May 31, 2010 (the Determination
Period), Receiver may grant or issue (or commit to grant or issue) such Receiver
Share Scheme Securities that represent, or are convertible or exchangeable into
or exercisable for, a number of shares of Receiver Common Stock in the aggregate
that does not exceed (W) 1.5% of the number of Fully-Diluted Shares outstanding
on the last Business Day prior to the Determination Period plus (X) the number
of Forfeited Shares for such period plus (Y) the number of Repurchased Shares
for such period, minus (Z) the number of Out-of-the-Money Options at Closing
that become In-the-Money Options during such period (without duplication).
Forfeited Shares means Receiver Share Scheme Securities granted by Receiver
which have been forfeited, cancelled or otherwise surrendered without issuance
of shares of Receiver Common Stock. Repurchased Shares means any shares that
Receiver may acquire for cash in the open market or that Receiver may acquire
from participants in Receiver Share Schemes from the payment of an exercise
price of an award or withholding taxes. In-the-Money Option means, as of any
date, any option with an exercise price less than the closing market price of
Receiver Common Stock as of such date. Issue, solely for purposes of this
Section 9.2(a), means a new issuance of a share of Receiver Common Stock after
the Closing Date, which, for the avoidance of doubt, does not include issuances
in respect of Equity Securities outstanding on the Closing Date or grants
pursuant to this clause 9.2.

 

  (b) Receiver shall take all actions reasonably necessary in accordance with
applicable Law to prevent any breach by Receiver of this subclause 9.2, and, if
such breach occurs, upon Quarterback’s request, Receiver agrees, subject to
applicable Law, to take such actions as are necessary to restore the Quarterback
Group’s ownership to the ownership level prior to such breach.

 

  (c) In addition, Receiver shall acquire for cash in the open market, except to
the extent prohibited by Law, any shares of Receiver Common Stock to be issued
by Receiver under any Receiver ESPP, prior to or promptly following the issuance
thereof (including with respect to any offering period under a Receiver ESPP
that has not ended as of the Effective Time).

 

9.3 Waiver

Any of the restrictions or other provisions of this clause 9 may be waived by
Quarterback in writing.

 

10. ANNOUNCEMENTS

 

10.1 Neither party may make a Relevant Public Announcement unless:

 

  (a) the other party has:

 

  (i) been consulted about the subject matter of the announcement; and



--------------------------------------------------------------------------------

  (ii) the other party has approved the form of the announcement; or

 

  (b) subject to subclause 10.2, (i) in the reasonable opinion of the
Quarterback Board, the UK Regulatory Requirements, or (ii) in the reasonable
opinion of the Disclosure Committee of Receiver, the U.S. Regulatory
Requirements, require an announcement to be made; or

 

  (c) the subject matter thereof (x) falls within a category of announcements
that the parties may agree from time to time does not require prior mutual
consultation of approval and (y) does not contain inside information.

 

10.2 If a party is required to make a disclosure of the nature described in
subclause 10.1(b), if possible, and subject to complying with all applicable
Laws, duties and regulatory requirements, that party may only do so after it has
given the other party prior notice of at least one Business Day and reasonably
consulted with the other party about the form and content of the announcement or
disclosure.

 

11. CONFIDENTIALITY

 

11.1 Each party shall hold and not disclose, and will cause its employees,
officers, directors and other representatives (Representatives) to hold and not
disclose, all material non-public information and any other information of a
secret or confidential nature received by it from the other party (the
Confidential Information).

 

11.2 Nothing in this clause prevents any announcement being made or any
Confidential Information being disclosed:

 

  (a) with the prior written approval of the other party, which in the case of
any announcement shall not be unreasonably withheld or delayed; or

 

  (b) to the extent required by Law or by the FSA, the UKLA, the LSE, the UK
Takeover Panel, the Nasdaq, FINRA, the SEC (or their replacement bodies) or any
rule or regulation promulgated thereby or thereunder.

 

11.3 Nothing in this clause prevents disclosure of Confidential Information:

 

  (a) that was or becomes generally available to the public other than as a
result of a disclosure by the receiving party or its Representatives;

 

  (b) that was or becomes available to the receiving party on a non-confidential
basis from a source other than the providing party or its Representatives,
provided that such source was not known by the receiving party to be bound by
any agreement with the providing party to keep such information confidential;

 

  (c) that has already been or is hereafter independently acquired or developed
by the receiving party or its Representatives without violating any
confidentiality agreement or other similar obligation;

 

  (d) by Receiver to any member of the Receiver Group; or

 

  (e) by Quarterback to any member of the Quarterback Group.



--------------------------------------------------------------------------------

12. WAIVER AND AMENDMENT

 

12.1 No waiver of any term, provision or condition of this agreement shall be
effective unless such waiver is evidenced in writing and signed by the waiving
party and, with respect to a waiver by Receiver after the Effective Time,
approved by the audit committee of the Receiver Board.

 

12.2 No omission or delay on the part of either Receiver or Quarterback in
exercising any right, power of privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege preclude any other or further exercise thereof or of any other right,
power or privilege. The rights or remedies provided in this agreement are
cumulative with and not exclusive of any rights or remedies provided by Law.

 

12.3 No amendment to this agreement shall be effective unless made in writing
and signed by both Receiver and Quarterback and, in the case of Receiver after
the Effective Time, approved by the audit committee of the Receiver Board.

 

13. STANDSTILL

 

13.1 Quarterback will not, and will cause each member of the Quarterback Group
not to, directly or indirectly, acquire, by purchase, gift, business combination
or otherwise, any Voting Securities such that, after giving effect to such
transaction, the Quarterback Group (taken as a whole) beneficially own Voting
Securities representing more than 60% of the Fully-Diluted Shares unless such
transaction was approved by the audit committee of Receiver Board prior to the
consummation of such transaction.

 

13.2 If any member of the Quarterback Group acquires any Voting Securities in
violation of this Agreement, such member of the Quarterback Group shall, as soon
as it becomes aware of such violation, give immediate notice to Receiver and
such Voting Securities shall, to the extent permitted by Law, immediately be
disposed of to Persons who are not Affiliates of the breaching party; provided
that if Quarterback fails to comply with this Section 13.2 within 10 Business
Days following receipt of such notice, Receiver may also pursue any other
available remedy to which it may be entitled as a result of such violation.

 

13.3 Quarterback will not, and will cause each member of the Quarterback Group
not to:

 

  (a) form, join or encourage the formation of any “group” (within the meaning
of Section l3(d)(3) of the 1934 Act) with respect to any Voting Securities; or

 

  (b) deposit any Voting Securities into a voting trust or subject any such
Voting Securities to any arrangement or agreement with respect to the voting
thereof

which would, in either case, result in any Person or group having beneficial
ownership of Voting Securities representing more than 50% of the outstanding
shares of Receiver Common Stock.

 

13.4 The failure of Quarterback to comply with the provisions in this clause 13
shall not affect the validity and continued effectiveness of the other
provisions of this agreement.

 

14. TERMINATION

Except as set forth in subclauses 2.2 and 2.3, this agreement shall only be
terminated with the prior written consent of Receiver and Quarterback, which
consent, in the case of Receiver after the Effective Time, shall be approved by
the audit committee of the Receiver Board.



--------------------------------------------------------------------------------

15. GENERAL

 

15.1 Subject to subclause 15.5, neither this agreement nor any of the rights,
interests or obligations hereunder shall be assigned or delegated, in whole or
in part, by any of the parties hereto without the prior written consent of the
other parties hereto, which consent, in the case of Receiver after the Effective
Time, shall be approved by the audit committee of the Receiver Board. Subject to
the preceding sentence, this agreement shall be binding upon, inure to the
benefit of and be enforceable by the parties hereto and their respective
successors and assigns. For the avoidance of doubt, this agreement shall be
unaffected by a change of control in Quarterback.

 

15.2 This agreement and the documents referred to in it contain the whole
agreement between the parties relating to the arrangements contemplated by it
and supersede all previous agreements between the parties relating to these
arrangements.

 

15.3 This agreement may be executed in any number of counterparts all of which,
taken together, shall constitute one and the same agreement and any party
(including any duly authorised representative of a party) may enter into this
agreement by executing a counterpart.

 

15.4 If any provision (or part thereof) of this agreement is found by any court
or administrative body of competent jurisdiction to be invalid or unenforceable
but would be valid or enforceable if some part(s) of the relevant provision were
deleted, the provision (or part thereof) in question shall be deemed to be
modified to effect such deletions and shall remain in full force and effect as
so modified.

 

15.5 Quarterback shall not, and shall not permit any member of the Quarterback
Group to, Transfer a majority of the Voting Securities to any Person or “group”
(a Transferee), in any transaction or series of related transactions, unless
such Transferee agrees in writing to (i) assume all of the Quarterback Group’s
obligations hereunder, mutatis mutandis (unless the Transferee is offering to
acquire, through tender offer, merger or otherwise, 100% of the share capital of
Receiver), and (ii) cooperate with Receiver and take whatever actions are
reasonably necessary to ensure that the provisions of the Constituent Documents
that apply specifically to the Quarterback Group are amended to apply instead to
the Transferee and its Affiliates (other than Receiver and its Affiliates), and,
in connection therewith, Quarterback may assign its rights and transfer its
obligations hereunder to a Transferee.

 

15.6 Voting Securities held by any member of the Quarterback Group shall bear
the following legend: “The securities represented by this certificate were
originally issued on [            ], 2008, and have not been registered under
the Securities Act of 1933, as amended.”

 

15.7 For so long as the Quarterback Group owns at least 10% of the Voting
Securities, as soon as reasonably practicable following Quarterback’s request,
Receiver shall negotiate in good faith with Quarterback to provide Quarterback
with customary registration rights.

 

16. NOTICES

 

16.1 Except as otherwise agreed between the parties, a notice, approval, consent
or other communication in connection with this agreement:

 

  (a) must be in writing in the English language;

 

  (b) must be left at the address of the addressee or sent by pre-paid express
or overnight post (airmail if posted to or from a place outside the United
States) to the address of the addressee or sent by e-mail or facsimile to the
e-mail address or facsimile number of the addressee which is specified in this
subclause or if the addressee notifies another address, e-mail address or
facsimile number in the United States then to that address, e-mail address or
facsimile number.



--------------------------------------------------------------------------------

The address, e-mail address and facsimile number of each party at the date of
this agreement are:

Receiver

 

Address:   

222 Merchandise Mart Plaza

Suite 2024

Chicago, IL 60654

United States of America

E-mail Address:    brian.vandenberg@allscripts.com Facsimile:    312-506-1208
Attention:    Brian Vandenberg, General Counsel With a copy (which shall not
constitute notice) to Sidley Austin LLP: Address:   

One South Dearborn Street,

Chicago, IL 60603

United States of America

E-mail Address:    flowinger@sidley.com; ggerstman@sidley.com Facsimile:    +1
312 853-7036 Attention:    Frederick C. Lowinger; Gary D. Gerstman Quarterback
Address:   

125 Kensington High Street

London W8 5SF

United Kingdom

E-mail Address:    dan.fitz@misys.com; andrea.gray@misys.com Facsimile:    +44
20 7368 2400 Attention:    EVP Group General Counsel & Company Secretary With a
copy (which shall not constitute notice) to Debevoise & Plimpton LLP: Address:
  

919 Third Avenue

New York, NY 10022

United States of America

E-mail Address:    albab@debevoise.com Facsimile:    +1 212 909-6836 Attention:
   Andrew L. Bab, Esq.

 

16.2 A notice, approval, consent or other communication shall take effect from
the time it is received (or, if earlier, the time it is deemed to be received in
accordance with subclause 16.3 below) unless a later time is specified in it.



--------------------------------------------------------------------------------

16.3 A notice, approval, consent or other communication is deemed to be
received:

 

  (a) in the case of a posted letter, unless actually received earlier, on the
third (seventh, if posted to or from a place outside the United States) day
after posting;

 

  (b) in the case of a facsimile, on production of a transmission report from
the machine from which the facsimile was sent which indicates that the facsimile
was sent in its entirety to the facsimile number of the recipient; and

 

  (c) in the case of an e-mail, one day after the e-mail has been properly sent.

 

17. GOVERNING LAW AND JURISDICTION

This agreement (and any claims or disputes arising out of or related thereto or
to the transactions contemplated thereby or to the inducement of any party to
enter therein, whether for breach of contract, tortious conduct or otherwise and
whether predicated on common law, statute or otherwise) shall in all respects be
governed by and construed in accordance with the laws of the State of Delaware,
including all matters of construction, validity and performance, in each case
without reference to any conflict of law rules that might lead to the
application of the laws of any other jurisdiction.

 

18. ENFORCEMENT

The parties agree that irreparable damage would occur in the event that any of
the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to seek an injunction or injunctions or other
appropriate equitable relief to prevent breaches of this Agreement and to
enforce specifically the terms and provisions of this Agreement in the Delaware
Court of Chancery (unless such court shall lack subject matter jurisdiction, in
which case, in any state or federal court located in Delaware), this being in
addition to any other remedy to which they are entitled at law or in equity, and
the parties hereby waive in any such proceeding the defense of adequacy of a
remedy at law and any requirement for the securing or posting of any bond or any
other security related to such equitable relief. In addition, each of the
parties hereto (a) submits to the personal jurisdiction of the Delaware Court of
Chancery (unless such court shall lack subject matter jurisdiction, in which
case, in any state or federal court located in Delaware) in the event any
dispute (whether in contract, tort or otherwise) arises out of this Agreement,
(b) agrees that it will not attempt to deny or defeat such personal jurisdiction
by motion or other request for leave from any such court, (c) agrees that it
will not bring any action relating to this Agreement in the Delaware Court of
Chancery (unless such court shall lack subject matter jurisdiction, in which
case, in any state or federal court located in Delaware), and (d) irrevocably
waives any and all right to trial by jury with respect to any action related to
or arising out of this Agreement or the transactions contemplated hereby.

Notwithstanding any other provision of this Agreement or any agreement
contemplated hereby to the contrary, in the event that, after the Effective Time
(a) there is any action, suit, proceeding, litigation or arbitration between
Receiver and Quarterback, or (b) there is any disputed claim or demand
(including any claim or demand relating to enforcing any remedy under this
Agreement or any agreement contemplated hereby) by Receiver against Quarterback,
or by Quarterback against Receiver, all determinations of Receiver after the
Effective Time relating to such action, suit, proceeding, litigation,
arbitration, claim, demand (including all determinations by Receiver whether to
institute, compromise or settle any such action, suit, proceeding, litigation,
arbitration, claim or demand and all determinations by Receiver relating to the
prosecution or defense thereof), shall be made by Receiver and shall be approved
by the audit committee of the Receiver Board.



--------------------------------------------------------------------------------

 

ALLSCRIPTS HEALTHCARE SOLUTIONS, INC. By:  

/s/ Glen Tullman

Name:   Glen E. Tullman Title:   Chief Executive Officer MISYS PLC By:  

/s/ J. Michael Lawrie

Name:   J. Michael Lawrie Title:   Chief Executive Officer